On Rehearing.
(May 13, 1895.)
PER CURIAM.
The petition for a rehearing which has been filed in this case does not call our attention to any material fact or circumstance or to any controlling authority which was overlooked in deciding the case, or that lias not already received careful consideration. Under these circumstances it is not our habit to file written opinions in overruling motions of this character. When all of the questions to which our attention was directed on the argument have been fully considered and decided, we cannot undertake the labor of restating our conclusions, or of elaborating our views, because we are invited to do so by a motion for a rehearing. We depart from our usual practice in this instance for the purpose of noticing briefly a suggestion, contained in the petition for a rehearing, that the deceased was, as a matter of law, guilty of contributory negligence in attempting to pass over the crossing after he was aware that a train was approaching. We recognize the rule declared in Railroad Co. v. Houston, 95 U. S. 697, and in other kindred cases, that where a person, without any excuse for so doing, undertakes to cross a railroad track in advance of a train, which he knows to be approaching rapidly, and in so doing sustains injury, he is guilty of such negligence as will preclude a recovery. The case at bar is clearly distinguishable, we think, from that class of cases. As we have already pointed out, there was evidence in the present case which strongly tended to show, and which probably induced the jury to believe, that when the deceased first saw the coming train his horses were practically on the railroad track, so that any course he might then see fit to pursue, whether he went forward or *674tried to turn backward, was fraught with great danger. We are unwilling to declare, as a matter of law, that a person who is called upon to act under such circumstances, and to act instantaneously, is guilty of negligence if he does not choose the safer course. In such a case the inference of contributory negligence, if it is a justifiable inference, should be drawn by the jury, rather than by the court. Nor are we able to say, as a matter of law, that the deceased was placed in the dangerous situation last mentioned by reason of his own want of ordinary care. In the opinion on file we have «described the location of the crossing in detail, and further remarks on that subject are unnecessary. It is sufficient to say that the jury may have found, in view of the character of the crossing, that, without any culpable neglect on the part of the deceased, he remained utterly ignorant of the impending danger until he was placed in a position of great peril. Granting that at a point 34 feet north from the center of the track an engine could be seen entering the culvert from the east, at a distance of 180 feet from the crossing, yet at the rate of speed at which this train may have been moving it does not follow that the engine was at the point last mentioned, and in plain .view, when the deceased was exactly 34 feet north of the track. He may have been, and the jury probably found that he was, much nearer to the track when the engine came first into view. The speed of the train, the precise distance that it would move in a second of time, the place at which it first gave warning of its approach, whether at the whistling post or between that point and the bridge, and the kind of warning actually given, were each- questions of fact that have an important bearing on the issue of contributory negligence, and it is hardly necessary to observe that they were questions which the jury were entitled to consider and decide. We think, therefore, that the question of contributory negligence was necessarily submitted to the jury, and that that issue was submitted under instructions from the court which were substantially correct. In support of the conclusions announced in the opinion now on file we refer to a recent decision by the United States court of appeals for the Seventh circuit in the case of Railroad Co. v. Austin, 12 C. C. A. 97, 64 Fed. 211, which bears a strong resemblance to the case at bar. See, also, Ernst v. Railroad Co., 35 N. Y. 9, 41. The motion for a rehearing will be denied.